                     4:20-mj-06414-JEH # 1                      Page 1 of 22
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means                                                       E-FILED
                                                                                                        Tuesday, 10 March, 2020 02:28:35 PM
                                      UNITED STATES DISTRICT C                                         OURT Clerk, U.S. District Court, ILCD
                                                                  for the
                                                     __________  DistrictofofIllinois
                                                        Central District      __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )                          20-mj-6414
          or identify the person by name and address)                        )              Case No.
                                                                             )
                                                                             )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 Please See Attachment A.

located in the              Central               District of                    Illinois                , there is now concealed (identify the
person or describe the property to be seized):
 Please see Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                   Offense Description
        18 USC 13, 720 ILCS 5/26-4                Unauthorized Video [Photograph] Recording (Assimilative Crimes Act); It is
        Unauthorized Video                        unlawful for any person to knowingly make a video record (photograph) of another
        [Photograph] Recording                    without that person's consent in a locker room or changing room.
          The application is based on these facts:
        Please See Attached Affidavit.


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                    /s/ R. Bucher
                                                                                                        Applicant’s signature

                                                                                                    Detective Robert Bucher
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                      (specify reliable electronic means).
                                                                                 Jonathan E. Hawley, U.S. Magistrate Judge
          3/10/2020
Date:
                                                                                                          Judge’s signature
                     Peoria, IL
City and state:
                                                                                                        Printed name and title
4:20-mj-06414-JEH # 1   Page 2 of 22




                                       20-mj-6414
4:20-mj-06414-JEH # 1   Page 3 of 22
4:20-mj-06414-JEH # 1   Page 4 of 22
4:20-mj-06414-JEH # 1   Page 5 of 22
4:20-mj-06414-JEH # 1   Page 6 of 22
4:20-mj-06414-JEH # 1   Page 7 of 22
4:20-mj-06414-JEH # 1   Page 8 of 22
4:20-mj-06414-JEH # 1   Page 9 of 22
4:20-mj-06414-JEH # 1   Page 10 of 22
4:20-mj-06414-JEH # 1   Page 11 of 22
4:20-mj-06414-JEH # 1   Page 12 of 22
4:20-mj-06414-JEH # 1   Page 13 of 22
4:20-mj-06414-JEH # 1   Page 14 of 22
4:20-mj-06414-JEH # 1   Page 15 of 22
4:20-mj-06414-JEH # 1   Page 16 of 22
4:20-mj-06414-JEH # 1   Page 17 of 22
4:20-mj-06414-JEH # 1   Page 18 of 22
  4:20-mj-06414-JEH # 1         Page 19 of 22




                                            /s/ R. Bucher




Jonathan E. Hawley, U.S. Magistrate Judge
4:20-mj-06414-JEH # 1   Page 20 of 22
4:20-mj-06414-JEH # 1   Page 21 of 22
4:20-mj-06414-JEH # 1   Page 22 of 22
